MEMORANDUM **
Gene K. Smith appeals pro se the district court’s judgment dismissing for failure to state a claim his 42 U.S.C. § 1983 action alleging defendants violated his 4th Amendment rights and other federal laws by trespassing on his property. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Zimmerman v. City of Oakland, 255 F.3d 734, 737 (9th Cir.2001), and we affirm.
Smith failed to challenge the district court’s finding that his complaint failed to state a claim for trespass upon curtilage, and the issue is therefore deemed waived. See Acosta-Huerta v. Estelle, 7 F.3d 139, 144 (9th Cir.1992).
We do not reach Smith’s claims of failure to train, conspiracy to violate Fourth Amendment rights, and failure to prevent violations of Sections 1983 and 1985 because all these claims rest upon the conclusion that defendant Huntsman trespassed.
Smith’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.